 7300 NLRB No. 2GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)1The Respondent has moved to reopen the record to receive into evidencecertain correspondence between the Respondent and the General Counsel dated
after the judge's decision issued in this case. The correspondence indicates that
at the time of the instant hearing there was no written delegation of authority
from the then Acting General Counsel to the Board's Regional Offices to pros-
ecute complaints that had been issued during the term in office of the Acting
General Counsel, but on which complaints hearings were conducted during the
3-day period between the expiration of the Acting General Counsel's term and
the initiation of the successor General Counsel's term. The Respondent argues
that, in view of this proffered evidence of no written delegation of prosecu-
torial authority, the Board should overrule the judge's ruling that the hearing
in this case could proceed despite the temporary vacancy in the office of the
General Counsel.We reject the Respondent's argument. In ruling that the hearing could pro-ceed in the temporary absence of a Board General Counsel, the judge did not
rely on the existence of a written delegation of prosecutorial authority to Re-gional Offices. Thus, lack of evidence of such a written delegation of prosecu-
torial authority does not undermine the correctness of the judge's ruling to
proceed with the hearing. Further, the Respondent has not shown any extraor-
dinary circumstances that would warrant reopening the record under the stand-
ards set forth in Sec. 102.48(d)(1) of the Board's Rules and Regulations. The
evidence that the Respondent now seeks to adduce was available at the time
of the hearing and the Respondent has given no reason why it was not pre-
sented previously. Accordingly, the Respondent's motion to reopen the record
is denied.2As the judge noted in the first paragraph of sec. I,A, of his attached deci-sion, a decertification election was conducted among the unit employees on
March 18, 1983. The Board subsequently set that election aside and directed
that a second election be conducted. Noral Color Corp., 276 NLRB 567(1985). The Board has been administratively advised that in the second elec-
tion a majority of the employees did not vote in favor of continued representa-
tion by the Respondent.3All dates are 1983, unless otherwise shown.4In answering the amended consolidated complaint, the Respondent admit-ted that both Slattery and Evola were, at all times material, supervisors withinContinuedChicago Local No. 458, Graphic CommunicationsInternational Union, AFL±CIO, CLC, formerly
known as Chicago Local No. 245, Graphic Arts
International Union, AFL±CIO and DonaldKing and Vincent Evola and Robert Clark andWilliam Slattery and Donald Wayne. Cases 13±CB±10465, 13±CB±10466, 13±CB±10469, 13±
CB±10470, and 13±CB±10472September 28, 1990DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn December 28, 1984, Administrative Law JudgeMarion C. Ladwig issued the attached decision. The
Respondent and the General Counsel filed exceptions,
supporting briefs, and answering briefs, and the Charg-
ing Parties joined in the General Counsel's exceptions.
The Respondent also filed a motion to reopen the
record, and the General Counsel filed a brief in oppo-
sition thereto.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, briefs, and motion1and has decided to affirm the judge's rulings, findings,
and conclusions only to the extent consistent with this
Decision and Order.I. ISSUESThe issues in this case are (1) whether the Respond-ent violated Section 8(b)(1)(A) of the Act by maintain-
ing in effect and enforcing a restriction on the right of
its employee-members to resign their membership in
the Union; and (2) whether the Respondent violated
Section 8(b)(1)(A) and (B) of the Act by (a) refusingto accept the resignations submitted by three em-ployee-members and two supervisor-members, the lat-
ter being representatives of the Employer for the pur-
pose of collective bargaining or the adjustment of
grievances within the meaning of Section 8(b)(1)(B) of
the Act; (b) expelling these five individuals from mem-
bership; and (c) requesting the Employer to discharge
them.II. FACTSThe Employer and the Respondent Union (thenknown as Chicago Local No. 245, Graphic Arts Inter-
national Union (GAIU), AFL±CIO) were parties to a
collective-bargaining agreement for the period May 1,
1980, to April 30, 1983; they did not renew their
agreement.2Article 19.9, Resignation, of the GAIU constitution,which was in effect through June 30, 1983, provided
in pertinent part as follows:A member may resign from membership only ifhe is in good standing and has ceased to be en-
gaged as an employee or in a supervisory capacity
in an industry within the jurisdiction of the Inter-
national, but continues otherwise to be associated
with such industry.On July 1, 1983, the Respondent became known asChicago Local No. 245, Graphic Communications
International Union (GCIU), AFL±CIO, CLC. On the
same day, the GCIU constitution superceded the GAIU
constitution. Article XX, section 12, of the GCIU con-
stitution provided in pertinent part as follows:A member may resign from membership, uponapproval of the Local Executive Board, only if he
is in good standing and has ceased to be engaged
as an employee or in a supervisory capacity in an
industry within the jurisdiction of the International
Union, as defined in Article II, Section 6, Juris-
diction.On July 1, 1984, the Respondent became known asChicago Local 458, GCIU.On various dates in May 1983,3Charging Party em-ployees Robert Clark, Donald King, and Donald
Wayne, and Charging Party supervisors/employer-rep-
resentatives Vincent Evola and William Slattery, allsubmitted their written resignations from union mem-
bership.4 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the meaning of Sec. 2(11) of the Act and representatives of the Employer forthe purposes of collective bargaining or the adjustment of grievances. Addi-
tionally, the parties stipulated that Slattery was ``a supervisor of the Employer
as defined by Section 2(11) of the Act, and an adjuster of grievances.'' Evola
and Slattery are referred to as ``employer-representatives'' in this decision.5As seen, the GAIU constitution, referred to in the Respondent's July 14letters rejecting the Charging Parties' resignations, had actually been
superceded about 2 weeks earlier, on July 1, by the GCIU constitutionÐwhich, in any event, contained similar restrictions on resignation from union
membership.6Sec. 2.3 of the parties' May 1, 1980, to April 30, 1983 collective-bar-gaining agreement states:Any employee who fails to tender union dues, or initiation fees to the
Union shall be discharged by the employer within five (5) days after re-
ceipt of notice from the Union that the employee has failed to make the
required payments to the Union.As seen, however, by the time of the Respondent's September 1983 requests
for discharge of the Charging Parties, the collective-bargaining agreement (in-
cluding, of course, the union-security provisions of sec. 2.3) had expired, with-
out renewal or replacement.On July 6, the Respondent notified each of theCharging Parties in writing that its records indicated
that the Charging Parties were delinquent in their pay-
ment of Local Union dues and International Union
charges for May, June, and July, and in their payment
of Local and International assessments for May and
June. These notices of delinquencies advised theCharging Parties that, inter alia, dues and assessments
are payable monthly in advance; that a member 30
days in arrears is automatically in bad standing; and
that a member 60 days in arrears is subject to expul-
sion, suspension, or other discipline.On July 14, the Respondent notified each of theCharging Parties in writing that their resignations were
not accepted. More specifically, the Respondent's let-
ters notified the Charging Parties of the provisions of
article 19.9 of the GAIU constitution, set forth in perti-
nent part above.5The letter also expressed the Re-spondent's understanding that Clark, King, Wayne, and
Evola were continuing to work in the printing trade as
employees in the printing industry and that Slattery
was engaged in a supervisory capacity in the printing
industry. The Charging Parties were advised that their
resignations therefore could not be accepted under arti-
cle 19.9 of the GAIU constitution.On August 2, the Respondent sent to each of theCharging Parties another notice of delinquency,
stamped ``FINAL NOTICE,'' advising them that they
were delinquent in the payment of Local Union dues
and International charges for May through August, and
in their payment of Local and International assess-
ments for May through July. The Charging Parties
were urged to ``PLEASE REMIT AND AVOID EX-
ECUTIVE BOARD ACTION.''On August 15, the Respondent sent to each of theCharging Parties a ``Statement and Notice of Execu-
tive Board Action.'' They were again notified of their
delinquencies in the payment of dues, charges, and as-
sessments to the Local and International, and also were
advised that unless their accounts were brought into
good standing immediately, the matter would be
brought before the Local executive board on Sep-
tember 7, for action expelling them from membership
for nonpayment of dues, charges, and assessments.On September 21, the Respondent sent to each ofthe Charging Parties an ``Expulsion Notice,'' notifying
them that they had been expelled from membership inthe Local Union on September 17 for nonpayment ofdues and assessments.On the next day, September 22, the Respondent no-tified the Employer in writing that each of the Charg-
ing Parties had been expelled from Local Union mem-
bership on September 17 for ``failure to tender union
dues and assessments,'' and requested that the Em-
ployer discharge each of the Charging Parties within 5
days for ``failure to comply with Section 2.3 of our
current agreement'' (which requires discharge of em-
ployees who fail to pay union dues).6Although the Respondent did not simultaneouslytransmit to the Charging Parties copies of its letter to
the Employer requesting their discharge, each of them
obtained a copy, either on or soon after September 22.
Employees Clark and Wayne and Employer-Represent-
ative Evola received their copies directly from Union
Steward Richard Hvale; Employer-Representative Slat-
tery received his copy from Evola; and employee King
did not recall how he acquired his copy. Wayne and
Slattery spoke directly about this matter to the Em-
ployer's president, Alan Schneider, who told them that
he was ``going to look into it, and not to worry about
it.'' Clark was told by one of the other Charging Par-
ties that Schneider had said ``not to worry about it
right now, until we see what happens.'' King testifiedthat one of the things he had heard about the letter was
the ``Company's statement that says ... don't worry

about it yet.'' Evola did not recall whether he had dis-
cussed the Respondent's letter requesting these dis-
charges with Schneider or any other employer official:
``I don't recall if I did at the time. I believe someone
else did, and I was talking to them, but I don't recall,
personally, going to Alan Schneider or anybody else.''
Schneider did not testify and none of the witnesses tes-
tified that they gave any message to Evola not to
worry about this matter.On September 27, the Employer notified the Re-spondent in writing that it rejected the Respondent's
requests for discharge of the Charging Parties. The
Employer expressed to the Respondent its opinion that
the Respondent's requests were unlawful under the Na-
tional Labor Relations Act, because there was no col-
lective-bargaining agreement, and thus no union-secu-
rity clause, in effect between the parties. The record
does not show whether the Charging Parties received
copies of, or were otherwise aware of, the Employer's 9GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)7Sec. 8(b)(1)(A) of the Act provides:It shall be an unfair labor practice for a labor organization or its agentsÐ(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7: Provided, That this paragraph shall not impairthe right of a labor organization to prescribe its own rules with respect
to the acquisition or retention of membership therein ....8The judge also ordered the Respondent to remove the unlawful provisionin the GCIU constitution from its governing documents. We agree. See AutoWorkers Local 73 (McDonnell Douglas), 282 NLRB 466 (1986), elaboratingon the reasoning of Machinists Local Lodge 1414 (Neufeld Porsche-Audi), 270NLRB 1330 (1984), approved in Pattern Makers League v. NLRB, 473 U.S.95, 103 (1985).9Sec. 8(b)(1)(B) of the Act provides:It shall be an unfair labor practice for a labor organization or its agentsÐ
(1) to restrain or coerce ... (B) an employer in the selection of his rep-

resentatives for the purposes of collective bargaining or the adjustment of
grievances ....September 27 letter to the Respondent rejecting thelatter's requests for their discharge.On October 4, the Respondent replied to the Em-ployer's September 27 letter. The Respondent stated
that its September 27 request for discharge of the
Charging Parties was an inadvertent error; that the Re-
spondent had intended merely to advise the Employer
of the Charging Parties' expulsion from membership
for failure to pay their union dues; and that the Re-
spondent did not intend, then or at present, to request
that the Charging Parties be discharged from employ-
ment as a result of their expulsion from union mem-
bership.Neither the Respondent nor the Employer providedthe Charging Parties with copies of the Respondent's
October 4 retraction of its requests for their discharge.
Charging Party Clark testified that he saw a copy of
the Respondent's October 4 letter posted on the bul-
letin board at work, ``probably'' in October. The
record does not show whether Clark told anyone about
this posting. The other Charging Parties testified that
they were not notified by the Respondent until January
10, 1984, that its September 22 requests for their dis-
charge had been retracted on October 4. The Respond-
ent sent each of the Charging Parties a letter on Janu-
ary 10, stating that it had not intended by its Sep-
tember 22 letter, or by any other means, to request
their discharge; that an unintentional error had been
made; and that the Respondent had confirmed to the
Employer in the Respondent's October 4 letter that the
Respondent was not making a request for the discharge
of the Charging Parties. The Respondent enclosed a
copy of its October 4 letter to the Employer with its
subsequent January 10, 1984 letter to the Charging
Parties.III. ANALYSISANDCONCLUSIONS
A. Restrictions on Resignation from MembershipWe agree with the judge, for the reasons he set forthin section I,A of his decision, that the the Respondent
violated Section 8(b)(1)(A) of the Act,7as alleged, bymaintaining in force and effect the restrictions on res-
ignation from union membership contained in article
XX, section 12 of the GCIU constitution, as set out
above. However, the General Counsel excepts to the
judge's failure also to order the Respondent to cease
and desist from enforcing the restrictions on resigna-tion from union membership contained in article 19.9
of the GAIU constitution. The General Counsel arguesthat the resignations from union membership at issuein this case were submitted in May, prior to the Juneexpiration of the GAIU constitution, and that in any
event the Respondent specifically and expressly relied
on these by-then expired GAIU restrictions in July,
when it refused to accept the resignations.We find merit in the General Counsel's exception onthis point. Therefore, in addition to requiring the Re-
spondent to cease and desist from maintaining in force
and effect the GCIU restrictions on resignation, weshall also require the Respondent to cease and desist
from enforcing the GAIU restrictions on resignation.8B. Refusal to Accept Resignations1. From the employeesWe agree with the judge, for the reasons he set forthin section I,A of his decision, that the Respondent vio-
lated Section 8(b)(1)(A) of the Act when it refused to
accept the resignations submitted by employees King,
Clark, and Wayne.2. From the employer-representativesContrary to the judge, we find that the Respondentdid not violate Section 8(b)(1)(B) of the Act9when itrefused to accept the resignations submitted by Em-
ployer-Representatives Evola and Slattery. We find
that the Respondent's refusal to accept these resigna-
tions, in itself and without more, did not restrain or co-
erce the Employer in the selection of its representatives
for purposes of collective bargaining or the adjustment
of grievances. In finding that the Respondent violated
Section 8(b)(1)(B) by refusing to accept the resigna-
tions of Employer-Representatives Evola and Slattery,
the judge relied on Typographical Union (RegisterPublishing), 270 NLRB 1386 (1984). However, for thereasons fully set forth in Pressmen Local 5 (Bir-mingham News), 300 NLRB No. 1, issued today, wehave overruled Register Publishing in pertinent part(i.e., the 8(b)(1)(B) violation).The General Counsel points to no evidence, nor dowe find any, that would tend to show that the Re-
spondent's mere refusal to accept Evola's and Slat-
tery's resignations, without more, had or reasonably
might have an adverse effect on the performance of
their 8(b)(1)(B) duties. In short, we find that any po-
tential adverse effect on the performance of the
8(b)(1)(B) duties of these employer-representatives
stemming from the Respondent's refusal to accept their 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10See NLRB v. Electrical Workers IBEW Local 340 (Royal Electric), 481U.S. 573 (1987); Birmingham News, supra.11284 NLRB at 1086 (fn. omitted).resignations is too speculative, hypothetical, and ab-stract to support a conclusion that, by refusing to ac-
cept these resignations, the Respondent restrained or
coerced the Employer in its selection of its representa-
tives for the purposes of collective bargaining or griev-
ance adjustment, in violation of Section 8(b)(1)(B) of
the Act.10Accordingly, we shall dismiss this allega-tion.C. Expulsions from the Union1. Expulsions of the employeesFor the reasons set forth in Food & CommercialWorkers Local 81 (MacDonald Meat Co.), 284 NLRB1084 (1987), we agree with the judge's conclusion that
the Respondent did not violate Section 8(b)(1)(A) of
the Act by expelling employees King, Clark, and
Wayne from membership.In MacDonald Meat, the Board found that the re-spondent union violated Section 8(b)(1)(A) by finingemployees who resigned their union memberships and
returned to work during a strike, but the Board held
that a union does not violate the Act by expelling orsuspending from membership employees who resigntheir union memberships and return to work during a
strike. 284 NLRB at 1084±1085. The Board explained
that extracting money from an individual is a highly
coercive measure that does not directly implicate a
union's freedom to admit and expel whom it wishes.
But suspending or expelling an individual who has al-ready signified that he does not wish to be a member
of the organization from which he is being suspended
or expelled is arguably less coercive than fining that
individual and is precisely the kind of action that Con-
gress intended to permit unions to take with relative
impunity under Section 8(b)(1)(A)'s proviso protecting
a union's right to set its own rules for acquisition or
retention of membership. Id. at 1085±1086.MacDonald Meat also noted that a union's right tosuspend or expel members who resign and return to
work during a strike is a logical corollary of a mem-
ber's right to resign, recognized in Neufeld Porsche-Audi and Pattern Makers, supra. The Board explained:Principles of voluntary unionism invoked in thosecases logically apply to all parties to an associa-
tion; accordingly, just as, in vindication of Section
7 rights, we have protected resigning employees
from compelled association with other union
members so, in vindication of the interests pro-
tected by the proviso, we should protect the union
members who choose to stay from compelled as-
sociation with those who choose to leave. As a
practical matter, this means simply that the union
is free to announce that it is removing the resign-ing employee from eligibility for membership foreither a certain period (time-specified suspension)
or indefinitely (expulsion or indefinite suspen-
sion). In our view, this effectuates an important
policy of the proviso and does no evident harm to
any other policy of the labor laws.We have not overlooked our dissenting col-leagues' contention that our decision here improp-
erly contravenes the principle that employees
should be free to leave the union and ``escape''
its rules. Insofar as that principle is embodied in
Section 8(b)(1)(A) of the Act, however, only ac-
tions by a union that constitute restraint or coer-
cion are prohibited. As we have explained, at least
absent some threat of monetary penalty, sus-
pending or expelling those who have signified
their intent not to belong to the union, in our
view, does not tend to coerce or restrain them.11Applying these principles to the facts of this case,we find that the Respondent's expulsions of employees
King, Clark, and Wayne did not violate Section
8(b)(1)(A) of the Act. Although the Respondent recited
the pertinent provisions of article 19.9 of the GAIU
constitution (as set forth in sec. II of this decision,
supra) in its July 14 letters rejecting the employees'
resignations, the focus of the letters, and the only rea-
son expressed therein for rejecting the resignations,
was the employees' failure to cease their employment
in the printing trade as employees in the printing in-
dustry: ``If this is so,'' wrote the Respondent, ``it
would appear that your resignation[s] cannot be accept-
ed under the provisions of [article] 19.9.'' True, during
this time the Respondent also tried to get the employ-
ees to pay what the Respondent considered to be delin-
quent dues and charges, and ultimately expelled the
employees because of their failure to make such pay-
ments. But the Respondent did not threaten to take any
action against them directly to collect these dues andcharges, or to impose a monetary penalty for their fail-
ure to pay. Thus, as the majority stated in MacDonaldMeat, ``absent some threat of monetary penalty, sus-pending or expelling those who have signified their in-
tent not to belong to the union, in our view, does not
tend to coerce or restrain them.'' 284 NLRB at 1086.Applying this standard to the case at hand, we findthat the expulsions of the employees were related sole-
ly to the regulation of the Respondent's own internal
affairs, and did not reasonably tend to restrain or co-
erce the employees in the exercise of their Section 7
right to refrain from engaging in union activity. Ac-
cordingly, we conclude that the Respondent has not
violated Section (8)(b)(1)(A) of the Act by expelling
employees King, Clark, and Wayne. 11GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)12481 U.S. at 594.13We find it unnecessary to rule on the General Counsel's motion to amendthe complaint to allege that Richard Hvale was the Respondent's agent. As
long as the employees had actual knowledge of the Respondent's illegal re-
quests for their discharges, it is irrelevant whether they learned of the Re-
spondent's action directly from the Respondent's agent or from another source.14Iron Workers Local 455 (Precision Fabricators), 291 NLRB 385 (1988);Machinists District 15 (Burroughs Corp.), 231 NLRB 602 (1977). See alsoElectrical Workers IBEW Local 3 (Mulvhill Electric), 266 NLRB 224 (1983),enfd. mem. 742 F.2d 1438 (2d Cir. 1983). Cf. Trico Products Corp., 238NLRB 1306 (1978) (contract continued in effect past expiration date).15Burroughs Corp., supra.2. Expulsions of the employer-representativesWe also agree with the judge that the Respondentdid not violate Section 8(b)(1)(B) when it expelledEmployer-Representatives Evola and Slattery from
membership for their failure to pay dues after they re-
signed. Again, for the reasons discussed above, we
find that this was purely an internal union matter. Fur-
ther, as the Supreme Court stated in NLRB v. Elec-trical Workers IBEW Local 340 (Royal Electric),supra, ``It is difficult to maintain that an employer isrestrained or coerced because a union member must ac-cept union expulsion ... to continue in a supervisory

position [emphasis in original].''12The judge foundthat the Respondent's expulsion notices did not threat-
en to take any other punitive action against Evola and
Slattery or to make any further attempts to collect their
postresignation dues. The judge concluded therefore,
and we agree, that the Respondent's expulsions of
these employer-representatives did not tend to restrain
or coerce the Employer in its selection of its represent-
atives for purposes of collective bargaining or the ad-
justment of grievances.D. Requests for Discharge1. Requests for discharge of the employeesContrary to the judge, we find, as alleged by theGeneral Counsel, that the Respondent violated Section
8(b)(1)(A) and (2) of the Act by requesting in Sep-
tember 1983 that the Employer discharge employees
King, Clark, and Wayne for their failure to tender their
union dues, in accordance with section 2.3 of the col-
lective-bargaining agreementÐan agreement that had
expired without renewal on April 30.Shortly after the Employer received the Respond-ent's September 22 letters requesting the discharge of
these employees, they obtained copies of these letters
and were thus made aware of the Respondent's efforts
to have them discharged for not paying their union
dues.13The Respondent's attempt to enforce the union-secu-rity provisions of the expired collective-bargaining
agreement violated Section 8(b)(2) of the Act.14Also, the Respondent's attempt to have King, Clark,and Wayne discharged for failure to pay dues under
contractual union-security provisions that had expired,
coming on the heels of the Respondent's unlawful re-fusal to accept their resignations from union member-ship, had a tendency to restrain or coerce these em-
ployees in the exercise of their right under Section 7
of the Act to refrain from engaging in union activity,
and thus violated Section 8(b)(1)(A) of the Act.15In finding that the Respondent violated Section8(b)(1)(A) of the Act by requesting that the Employer
discharge employees King, Clark, and Wayne under
the circumstances described above, we reject the
judge's finding that the Respondent's requests for dis-
charge did not tend to coerce the employees because
(1) they were told by the Employer, directly or indi-
rectly, not to worry about it; (2) the Respondent's Sep-
tember 22 written requests were obviously a mistake,
because the contractual union-security provisions had
expired without renewal more than 4 months earlier;
and (3) the Respondent's October 4 written notice to
the Employer stated that the Respondent's requests for
discharge were in error and that the Respondent did
not intend to request that the Charging Parties be dis-
charged. Although we find, as discussed in the fol-
lowing section of this decision, that the Respondent's
retraction of its requests for discharge warrants dis-
missal of the 8(b)(1)(B) allegation, we find that the re-
traction had no such curative effect on the 8(b)(1)(A)
and (2) violations.We do not find that it would be reasonably obviousto the employees in question that the form letters re-questing their discharges were simply inadvertent mis-
takes. A reasonable reading of these letters through the
eyes of the targeted employees would reveal that the
facts recited in each letter concerning each employee's
expulsion from the Union because of his failure to pay
dues were accurate and that the Respondent's request
for their discharge was entirely consistent with its pre-
vious unlawful efforts to prevent them from resigning.
The erroneous reference in the letters to ``our current
labor agreement,'' while as discussed below mitigating
the potential coercive effect of these letters on the Em-ployer, had no such mitigating effect on the targetedemployees themselves. In light of the Respondent's
earlier unlawful conduct in refusing to accept valid res-
ignations from its members, this reference could rea-
sonably be interpreted by the employees to mean that
the Respondent was attempting to enforce the expired
contract without regard to the legality of its action.Nor do we agree with the judge that the Respondentacted promptly to nullify the reasonable potential coer-
cive effects of these letters on the employees. Althoughthe Respondent did notify the Employer that its dis-charge requests were in error, and that it retracted
them, the Respondent waited almost 4 months, until
January 1984, to notify the employees of this retrac-tion, and then gave them no assurances that it would
not take similar action in the future, stating only that 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16But the record establishes that only one of the Charging PartiesÐem-ployee ClarkÐactually saw this posting.17Auto Workers Local 376 (Emhart Industries), 278 NLRB 285 (1986); seealso Auto Workers Local 785 (Dayton Forging), 281 NLRB 704 (1986).18In light of our finding that any arguable violation of Sec. 8(b)(1)(B) wascured by the Respondent's retraction and repudiation of its requests for dis-
charge of the employer-representatives, it is unnecessary for us to pass on the
question of whether the Respondent's requests would have violated Sec.
8(b)(1)(B) in the absence of such curative circumstances.19NLRB v. Electrical Workers IBEW Local 340 (Royal Electric), supra, 481U.S. at 594.20The Employer's own prompt assurances to Slattery and Wayne that theyneed not worry about the Respondent's requests, and the Employer's own
prompt followup declaration to the Respondent that the requests for discharge
were unlawful and that the Employer rejected them are additional evidence
that the Respondent's requests did not have a tendency to coerce the Employer
in the selection of its representatives.it did not ``now'' make any such request. Even thoughthe Employer told employee Wayne (as well as Em-
ployer-Representative Slattery) not to worry about
these requests, and later apparently posted the Re-
spondent's October 4 letter to the Employer retracting
them,16these actions, taken by the Employer, couldnot effectively reassure the employees involved as to
the Respondent's future intentions. Thus, we find thatthe Respondent did not effectively cure the inherent
coercive effects on the three Charging Party employees
of the September 22 requests for their discharge.172. Requests for discharge of the employer-representativesWe agree with the judge, for the reasons discussedbelow, that, particularly under the circumstances of
this case, the Respondent did not violate Section
8(b)(1)(B) by requesting that the Employer discharge
Employer-Representatives Evola and Slattery pursuant
to the provisions of the expired contractual union-secu-
rity provisions. More specifically, and unlike the situa-
tion surrounding the 8(b)(1)(A) violation based on the
coercive effects on the employees of the Respondent'sdischarge requests, we find that any violations of Sec-
tion 8(b)(1)(B) that might be based on the Respond-
ent's request that the Employer discharge Employer-
Representatives Evola and Slattery were in any event
promptly and fully cured vis-a-vis the Employer by theRespondent's quick repudiation and retraction of its
discharge requests.18To summarize, on Thursday, September 22, the Re-spondent wrote to the Employer requesting that Evola
and Slattery be discharged for ``failure to comply with
Section 2.3 of our current agreement.'' The Employer
understood from the beginning that the Respondent's
request was perhaps a mistake and that it was, in any
event, without effect. As the Employer well knew, the
``current labor agreement'' referred to in the Respond-
ent's September 22 letters had, of course, expired with-
out renewal almost 5 months earlier, on April 30. It
was thus clear to the Employer that there were no
union-security provisions in effect in September, and
thus no grounds for the Respondent legitimately to re-
quest, much less for the Employer to agree to, the dis-
charge of Evola and Slattery for failure to tender union
dues. Indeed, the Employer's president, Alan Schnei-
der, promptly told Employer-Representative Slattery
(as well as employee Wayne) that he was ``going to
look into it, and not to worry about it.''On Tuesday, September 27, the Employer replied tothe Respondent's requests for discharge by asserting
that (1) the requests were unlawful under the Act; (2)
no employee can be required, as a condition of em-
ployment, to tender union dues unless a valid collec-
tive-bargaining agreement is in full force and effect;
(3) the most recent collective-bargaining agreement be-
tween the Employer and the Respondent had expired
without renewal; and (4) ``In view of the above, Noral
rejects your request to terminate any of the employees
specified in your letter.''On the following Tuesday, October 4, the Respond-ent replied to the Employer, expressing the Respond-
ent's regret and assuring the Employer that the Sep-
tember 22 requests for discharge were inadvertent er-
rors and that the Respondent did not intend then or at
present to request that the Charging Parties be dis-
charged.Section 8(b)(1)(B) of the Act prohibits a union fromrestraining or coercing an employer in the selection of
its representatives for the purposes of collective bar-
gaining or the adjustment of grievances. As the Su-
preme Court has stated, it is the employer, not the in-dividual supervisor-member/employer-representative,
who is protected from coercion by Section
8(b)(1)(B).19Regardless of whether the Respondent's letters re-questing that the Employer discharge Employer-Rep-
resentatives Evola and Slattery might be unlawful
under other circumstances, we find under the instant
circumstances that any arguably coercive effect that the
Respondent's letters might otherwise have had on the
Employer's exercise of its right to select its own rep-
resentatives for the purpose of collective bargaining or
grievance adjustment was substantially mitigated by
the self-evident facial inaccuracy of the reference to a
``current labor agreement'' in the letters themselves,
and was in any event fully cured by the Respondent's
prompt and total repudiation and retraction of its re-
quests on October 4.20CONCLUSIONSOF
LAW1. By maintaining in effect the restrictions on res-ignation from membership contained in article XX,
section 12 of the GCIU constitution, and by enforcing
the restrictions on resignation from membership con-tained in article 19.9 of the GAIU constitution, the Re-
spondent has violated Section 8(b)(1)(A) of the Act. 13GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)21If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''1284 NLRB 1084 (1987).2All dates are 1983 unless otherwise indicated.2. By refusing to accept the resignations from mem-bership submitted by Charging Party employees Don-
ald King, Robert Clark, and Donald Wayne, the Re-
spondent has violated Section 8(b)(1)(A) of the Act.3. By requesting that the Employer discharge Charg-ing Party employees King, Clark, and Wayne for fail-
ure to pay union dues in accordance with the require-
ments of the union-security provisions of an expired
collective-bargaining agreement that had not been re-
newed and was no longer in effect, the Respondent
violated Section 8(b)(1)(A) and (2) of the Act.4. The Respondent has not violated the Act in anyother way.ORDERThe National Labor Relations Board orders that theRespondent, Chicago Local No. 458, Graphic Commu-
nications International Union, AFL±CIO, CLC, for-
merly known as Chicago Local No. 245, Graphic Arts
International Union, AFL±CIO, Chicago, Illinois, its
officers, agents, and representatives, shall1. Cease and desist from
(a) Maintaining in effect article XX, section 12 ofthe constitution of the Graphic Communications Inter-
national Union to the extent it provides as follows:Resignation. A member may resign from member-ship, upon approval of the Local Executive Board,
only if he is in good standing and has ceased to
be engaged as an employee or in a supervisory
capacity in an industry within the jurisdiction of
the International Union, as defined in Article II,
Section 6, Jurisdiction.(b) Enforcing or giving effect to article 19.9 of theconstitution of the Graphic Arts International Union to
the extent it provides as follows:Resignation. A member may resign from member-ship only if he is in good standing and has ceased
to be engaged as an employee or in a supervisory
capacity in an industry within the jurisdiction of
the International, but continues otherwise to be as-
sociated with such industry.(c) Refusing to accept valid resignations from mem-bership submitted by members who are employees
within the meaning of Section 2(3) of the Act.(d) Requesting Noral Color Corporation or any otheremployer to discharge members who are employees
within the meaning of Section 2(3) of the Act for fail-
ure to pay union dues in accordance with the require-
ments of union-security provisions contained in an ex-
pired collective-bargaining agreement that has not been
renewed and is no longer in effect.(e) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remove from its governing documents the por-tion of article XX, section 12 of the constitution of the
Graphic Communications International Union set forth
in paragraph 1(a) above.(b) Post at its business office and meeting halls cop-ies of the attached notice marked ``Appendix.''21Cop-ies of the notice, on forms provided by the Regional
Director for Region 13, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(c) Sign and return to the Regional Director suffi-cient copies of the notice for posting by Noral Color
Corporation, if willing, at all places where notices to
employees are customarily posted.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations not found here.MEMBERCRACRAFT, concurring in part and dissentingin part.I agree with my colleagues in all respects, exceptthat for the reasons set forth in Chairman Dotson's and
my dissenting opinion in Food & Commercial WorkersLocal 81 (MacDonald Meat Co.),1I find that the Re-spondent violated Section 8(b)(1)(A) by expelling em-
ployees Donald King, Robert Clark, and Donald
Wayne from membership for their failure to pay
postresignation dues.It is undisputed that the Respondent expelled theemployees in large part because of their failure to pay
postresignation dues. The employees resigned between
May 12±25, 1983.2They were expelled in Septemberfor failing to pay their May, June, July, and August
dues. Although the Respondent's bylaws establish that
the May dues were payable on May 1, prior to the em-
ployees' resignations, the bylaws also establish that a
member does not actually fall into bad standing until
he or she has been in arrears for 30 daysÐin this case,
May 31, after all three of the employees had resigned.In any event, the record clearly establishes that the em-
ployees in question were expelled in principal part be- 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1983 unless otherwise indicted.2The Union's and the General Counsel's unopposed motions to correct thetranscript, dated November 29 and 30, are granted and received in evidence
as (G.C. Exhs. 24, 25.)cause of their failure to pay what were indisputablypostresignation dues, for June, July, and August.By expelling the employees for nonpayment ofpostresignation dues, the Respondent has unlawfully
refused to acknowledge the effectiveness of their res-
ignations. This conduct violates Section 8(b)(1)(A) of
the Act, and I so find.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain in our governing documentsarticle XX, section 12 of the Chicago Local No. 458,
Graphic Communications International Union, AFL±
CIO, CLC constitution, to the extent it provides as fol-
lows:Resignation. A member may resign from member-ship, upon approval of the Local Executive Board,
only if he is in good standing and has ceased to
be engaged as an employee or in a supervisory
capacity in an industry within the jurisdiction of
the International Union, as defined in Article II,
Section 6, Jurisdiction.WEWILLNOT
enforce or give effect to article 19.9of the constitution of the Graphic Arts International
Union to the extent it providesResignation. A member may resign from member-ship only if he is in good standing and has ceased
to be engaged as an employee or in a supervisory
capacity in an industry within the jurisdiction of
the International, but continues otherwise to be as-
sociated with such industry.WEWILLNOT
refuse to accept valid resignationsfrom membership.WEWILLNOT
request Noral Color Corporation, orany other employer, to discharge employees at a time
when there is no contractual union-security clause in
effect.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
remove from our governing documents theabove portion of article XX, section 12 of the Graphic
Communications International Union constitution.CHICAGOLOCALNO. 458, GRAPHICCOMMUNICATIONSINTERNATIONALUNION, AFL±CIO, CLC, FORMERLYKNOWNAS
CHICAGOLOCALNO. 245,GRAPHICARTSINTERNATIONALUNION,AFL±CIOAlan M. Kaplan, Esq., for the General Counsel.Thomas D. Allison, Esq. (Cotton, Watt, Jones Ring), of Chi-cago, Illinois, for the Respondent.Rossie David Alston Jr., Esq., of Springfield, Virginia, forthe Charging Parties.Daniel V. Kinsella, Esq. (Fox and Grove), of Chiago, Illi-nois, for the Company Intervenor.DECISIONSTATEMENTOFTHE
CASEMARIONC. LADWIG, Administrative Law Judge. Thesecases were tried in Chicago, Illinois, October 15, 1984. The
charges were filed by employees Donald King, Robert Clark,
and Donald Wayne and Supervisors Vincent Evola and Wil-
liam Slattery from December 13 to 16, 1983,1and lateramended, and a consolidated complaint was issued July 31,
1984, and amended October 11, 1984.After the April 30 expiration of the collective-bargainingagreement, the five individuals resigned from the Union. The
Union refused July 14 to accept their resignations, expelled
them September 17 for nonpayment of dues, made written
requests September 22 that the Company discharge them, and
notified the Company October 4 that the discharge requests
were an ``inadvertent error.''The primary issues are (a) whether the Union, the Re-spondent, maintained unlawful constitutional restrictions on
the right of members to resign and whether (b) the refusal
to accept the resignations of the three employees and two su-
pervisors, (c) the expulsions, and (d) the discharge requests
violated Sections 8(a)(1)(A) and (B) and 8(b)(2) of the Na-
tional Labor Relations Act.On the entire record,2including my observation of the de-meanor of the witnesses, and after consideration of the briefs
filed by the General Counsel, the Union, and the Company,
I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company Intervenor, Noral Color Corporation, pre-pares film transparencies for the printing industry at its facil-
ity in Chicago, Illinois, where it annually ships goods valued
over $50,000 directly outside the State. The Union admits
and I find that the Company is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the 15GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)Act and that the Union is a labor organization within themeaning of Section 2(5) of the Act. (The Union was known
as Chicago Local No 245, Graphic Arts International Union,
AFL±CIO until July 1, 1983, when the name of the Inter-
national was changed to Graphic Communications Inter-
national Union, AFL±CIO Since June 1, 1984, when GCIU
Locals 245 and 8±B were merged, the Union has been
known as Chicago Local No 458, Graphic Communications
International Union, AFL±CIO, CLC.)A. Refusal to Accept Resignations from UnionSince about 1968 the Union has represented lithographicproduction employees of the Company The most recent col-
lective-bargaining agreement, effective from May 1, 1980, to
April 30, 1983, contained union-shop and checkoff provi-
sions in March 18 a decertification election resulted in a 14-
to-14 tie vote. (Judge Robert Giannasi's September 19, 1984
decision in Cases 13±CA±23136 and 13±RD±1475 (G.C.
Exh. 10), setting aside the election, is presently pending be-
fore the Board.) The Company has not checked off any
union dues since the April 30 expiration of the agreement.The five Charging Parties, Robert Clark, Vincent Evola,Donald Ring, William Slattery, and Donald Wayne, did not
pay their May dues and assessments, but instead mailed let-
ters of resignations to the Union, dated May 5±25 (G.C. Exh.
15). The Union did not respond until July 14.In the meantime on June 1, as stipulated by the parties(G.C. Exh. 4, par. 2), the Union began honoring the GCIU
constitution, which provides in article XX, section 12Resignation A member may resign from membership,upon approved of the executive Board, only if he is in
good standing and has ceased to be engaged as an em-
ployee or in a supervisory capacity in an industry with-
in the jurisdiction of the International Union, as defined
in Article II, Section 6, Jurisdiction.On July 14 Union President Harry Conlon sent the five in-dividuals letters, refusing to accept their resignations (G.C.
Exh. 16). Citing similar restrictions in the former GAIU con-
stitution, that a resigning member must be in ``good stand-
ing'' and have ``ceased to be engaged as an employee or in
a supervisory capacity'' in such an industry, Conlon stated
his understanding that they were continuing to work in the
printing industry and that ``your resignation cannot be ac-
cepted.'' The parties agree that at the time, Clark, King, and
Wayne were working as employees and Evola and Slattery
were supervisors. (I agree with the parties that it is unneces-
sary to resolve the dispute over whether Evola had super-
visory authority before his June 7 promotion (G.C. Exh.
23A).) The Union admits in its answer that both Evola and
Slattery were representatives of the Company ``for purposes
of collective bargaining or the adjustment of grievances''
(Tr. 12).The General Counsel, citing the Board's recent decision inMachinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB1330 (1984), contends that any restriction on a union mem-
ber's resigning is unlawful. She contends that the refusal to
accept the resignations of employees Clark, Ring, and Wayne
because they were still employed in the industry, was based
on an unlawfully restrictive constitutional provision and vio-
lated Section 8(b)(1)(A) of the Act. Pointing out that the em-ployees were not in bad standing when they submitted theirresignations before the expiration of 30 days after their dues
checkoff ceased (art. XII, sec. 12.3 of the bylaws, G.C. Exh.
7), the General Counsel contends that the Union's July 14
letters show that the late or nonpayment of dues had nothing
to do with the Union's failure to accept the resignations, but
``even if the Changing Parties were in arrears and in badstanding, such status could not affect their right to resign.''
The General Counsel, citing Typographical Union (RegisterPublishing), 270 NLRB 1386 (1984), further contends thatthe refusal to accept the resignations of Supervisors Evola
and Slattery restrained and coerced the Company in its selec-
tion of representatives for grievance adjustment and violated
Section 8(b)(1)(B).The Union contends that unlike Neufeld Porsche-Audi andother Board cases involving resignations under Section
8(b)(1)(A), ``the Union's refusal to accept the members' res-
ignations in this case was not directed at any activity, such
as resigning to cross a picket line, which was arguably pro-
tected by Section 7. Nor did the Union attempt to take any
internal disciplinary action against these individuals which
would somehow adversely affect their rights under Section 7
of the Act. ... 
All that the Union did was enforce its inter-nal rules with respect to the retention of membership'' as
specifically permitted by the 8(b)(1)(A) proviso. That this
paragraph shall not impair the right of a labor organization
to prescribe its own rules with respect to the acquisition or
retention of membership. The Union argues that ``this case
presents a pure instance of whether the proviso ... has any

meaning whatsoever, under any circumstances, or whether
the current Board has so rewritten the Act as to eliminate the
express language of the statute altogether. ... In the ab-

sence of illegal restraint or coercion for engaging in Section
7 activities, the Union's nondiscriminatory enforcement of its
internal union rules concerning retention of membership in
expressly permitted and protected. The statute permits no
other reading.'' The Union therefore contends that its rejec-
tion of the requests to resign, because none of the employees
``was current in his dues when he attempted to resign'' and
each ``continued to be engaged as an employee in the print-
ing industry'' was, without more, ``clearly protected by the
proviso to Section 8(b)(1)(A) of the Act.'' Concerning its re-
fusal to accept the resignations of Supervisors Bvola and
Slattery, the Union contends that the 8(b)(1)(B) allegations
should be dismissed because at the time (after the decertifica-
tion election and the expiration of the contract), no collective
bargaining was going on, the Union was not involved in the
adjustment of any grievances, and ``there is absolutely noevidence the union took any action to adversely affect theconduct of the two supervisors in their status as grievance
adjusters or collective-bargaining representatives.I agree with the General Counsel. As the Board held inNeufeld Porsche-Audi, above, 270 NLRB 1330, 1333, em-ployees have a Section 7 right to resign and any restrictionsplaced by a union on its members' right to resign are unlaw-
ful. Because of the Union's unlawful constitutional restric-
tions on the right to resign from membership, the res-
ignations were effective upon receipt by the Union. News-paper Guild Local 3 (New York Times), 272 NLRB 338(1984). And as held in Register Publishing, above, a union'srefusals to recognize the effective resignations of employee
and supervisor members are independent violations of Sec- 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion 8(b)(1)(A) and (B) of the Act. I therefore find that theUnion's refusal to accept the valid resignations of employees
Clark, King, and Wayne violated Section 8(b)(1)(A) and its
refusal to accept the valid resignations of Supervisors Evola
and Slattery violated Section 8(b)(1)(B).I also agree with the General Counsel that the maintenanceof the first sentence of the resignation provisions in the
GCIU constitution, article XX, section 12, violates Section
8(b)(1)(A). These provisions contains not only the good-
standing and ceased-work-in-industry restrictions in the
former GAIU constitution but also a requirement that res-
ignations be ``upon approval of the Local Executive Boards
without stating any objective standards for the approval. As
held in Register Publishing, above, such a provision is in-valid on its face, and although it is unenforceable, the Board
has found that its mere maintenance restrains and coerces
employees, who may be unaware of the provision's unen-
forceability, from exercising their Section 7 rights.'' (GCIU
is not a party to this proceeding.)B. Expulsions and Discharge RequestsThe Union admits the allegations in the complaint that onSeptember 21 it expelled the five individuals from member-
ship for failing to tender union dues and assessments. The
General Counsel contends that these expulsions violated Sec-
tion 8(a)(1)(A) and (B), but I disagree. The Board has long
held that ``Expulsion from membership in a labor organiza-
tion is a matter of internal union concern, and does not in
and of itself give rise to a violation of the Act.'' TeamstersLocal 122 (August A. Busch & Co.), 203 NLRB 1041, 1042(1973). The union notices to the individuals (G.C. Exh. 18)
merely advised them of their expulsion from membership,
without threatening to collect any of the past dues or to takeany punitive action against them. I cannot believe that the
expulsions, which merely carried out their attempts 4 months
earlier to sever their membership in the Union, tended either
to coerce the three employees in the exercise of their Section
7 rights or to coerce the Company in the selection of its rep-
resentatives for adjustment of grievances. I therefore find that
these 8(a)(1)(A) and (B) allegations must be dismissed.The Union also admits that its agent, Financial SecretaryKenneth Hartmann, demanded in writing September 22 that
the Company discharge the five individuals under the union±
shop provisions in the collective-bargaining agreement that
had expired April 30, but contends that this ``was a clerical
error which was fully rescinded in writing immediately'' (Tr.
11±12).The form letters, with the name of the individual and thedate of expulsion filled in (G.C. Exh. 19), were addressed to
Company President Alan Schneider (and not to the five indi-
viduals). The sending of the letters was an obvious blunder.
The letters notified the Company of the expulsion for non-
payment of dues and requested that the person be discharged
in ``accordance with Section 2.3 of our current labor agree-
ments''Ðindicating on their face that it was the form rou-
tinely used to enforce the union-shop provisions in a current
collective-bargaining agreement. It obviously had no applica-
tion to employment at the Company, where a decertification
election had been held and the employees had been working
without a contract for nearly 5 months.The five individuals soon learned that their jobs were notin jeopardy. Upon obtaining copies of the letters, they couldsee that the form letters applied only to persons workingunder a ``current labor agreement,'' and Schneider imme-
diately spread the word ``Not to worry about it.''Schneider referred the letters to his counsel, who remindedHartmann in a letter dated September 27 that the collective-
bargaining agreement had expired (G.C. Exh. 20). Hartmann
immediately responded on October 4, writing the attorney a
letter (G.C. Exh. 21)Ðwhich the Company posted on the
bulletin boardÐconfirming that Hartmann's September 22
letter was an ``inadvertent error,'' that the Union bad not in-
tended to request that the expelled members be discharged,
and that ``we do not now make any such request.''At the trial the parties stipulated that ``In January 1984,the Union learned during the NLRB investigation of the in-
stant charges that the Charging Parties may have learned of
the September 22, 1983 letters to the Companys'' (G.C. Exh.
4, par. 10). Hartmann on January 10, 1984, had written let-
ters to the five individuals (G.C. Exh. 22), with copies of his
October 4 letter to the attorney attached, assuring them that
the September 22 letters to the Company were an ``uninten-
tional error and that the Union had not intended to request
their discharge.''The General Counsel argues that the 8(b)(1)(A) and8(b)(2) allegations for demanding the discharge of the three
employees and the 8(b)(1)(B) allegations for demanding the
discharge of the two supervisors are not mooted by the
Union's sending of the January 10 letters 3-1/2 months after
the discharge demands because ``the Union did not act
promptly to dispel the coercion felt by the Charging Par-
ties.'' I find, however, that Hartmann's September 22 letter
did not tend to coerce the three employees or the Company
in the meantime. As conceded by the General Counsel, the
employees ``were told not to worry about the demands,'' and
as found above, it was obvious that the form discharge letters
were sent in error, as confirmed in Hartmann's October 4 let-
ter, which the Company posted on the bulletin board.Although stipulating at the trial that the Union learned inJanuary 1984 that the five individuals ``may have learned''
of the Union's September 22 letters to the Company, the
General Counsel moves in her brief to amend the complaint
to allege employee Richard Hvale to be an agent of the
UnionÐapparently to argue that the Union distributed copies
of the September 22 letters to the individuals and therefore
should have notified each of them and not merely the com-
pany attorney that the letters were sent in error. (The General
Counsel's explanation for the belated motion to amend the
complaint is that the motion ``could not have been made at
the hearing due to the absence of a General Counsel''Ðal-
though as approved in Bonwit Teller, Inc. v. NLRB, 197 F.2d640, 644 (2d Cir. 1952), the hearing may proceed under Sec-
tion 3(d) of the Act if (as here) before leaving the position,
``the General Counsel had delegated to his representative at
the hearing authority to prosecute the complaint.'') I deny
the motion as untimely.The Union admits that ``an inadvertent and technical vio-lation of Section 8(b) (2) did occur.'' It contends, however,
that the technical violation was ``effectively cured'' by the
Union's prompt, followup action to assure the Company and
the employees that its action was inadvertent and that no re-
quest for discharge was in fact being made.After considering all the evidence, I find that the sendingof the September 22 discharge requests was an obvious error, 17GRAPHIC COMMUNICATIONS LOCAL 458 (NORAL COLOR)that the Union acted promptly in nullifying the requests, thatneither the employees nor the Company tended to be coerced
by the obvious error, and that under these circumstances, any
technical violation is cured and requires no remedy. I shall
therefore dismiss the 8(b)(1) (A) and (B) and 8(b)(2) allega-
tions.CONCLUSIONSOF
LAW1. By refusing to accept valid resignations of employeesand supervisors from union membership, the Union engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(b)(1) (A) and (B) and Section 2(6) and
(7) of the Act.2. By maintaining in its governing documents the first sen-tence of article XX, section 12 of the GCIU constitution, the
Union violates Section 8(b)(1)(A).3. The Union did not violate Section 8(b)(1)(A) and (B)by expelling employees and supervisors from union member-
ship.4. The Union did not commit any violation requiring aremedy when it made an obvious error, which it promptly
corrected, in requesting the discharge of expelled members
months after the collective-bargaining agreement and the
union-security provisions had expired.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order it to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.[Recommended Order omitted from publication.]